Matter of Skylar F. (David Judah P.) (2014 NY Slip Op 07426)





Matter of Skylar F. (David Judah P.)


2014 NY Slip Op 07426


Decided on October 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2014

Mazzarelli, J.P., Acosta, Saxe, Richter, Clark, JJ.


13346

[*1] In re Skylar F., also known as Skylar Me'Shelle P., A Child Under the Age of Eighteen Years, etc.,
andDavid Judah P., Respondent-Appellant, Children's Aid Society, Petitioner-Respondent, Christina F., etc., Respondent.


Neal D. Futerfas, White Plains, for appellant.
Rosin Steinhagen Mendel, New York (Douglas H. Reiniger of counsel), for Children's Aid Society, respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Amy Hausknecht of counsel), attorney for the child.

Order, Family Court, Bronx County (Sarah P. Cooper, J.), entered on or about July 23, 2013, which, upon a finding of mental illness, terminated respondent father's parental rights to the subject child, and committed custody and guardianship of the child to petitioner agency and the Commissioner of the Administration for Children's Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence, including the uncontroverted expert testimony of the court-appointed psychologist who testified that respondent suffers from schizophrenia, supports the determination that respondent is presently and for the foreseeable future unable to provide proper and adequate care for the child (Social Services Law § 384-b[4][c]; Matter of Justin Javonte R. [Leticia W.], 103 AD3d 524 [1st Dept 2013]).
Contrary to respondent's contention, his medical records containing diagnoses are admissible under the business record exception to the hearsay rule, as germane to his treatment [*2](see Matter of Anthony H. [Karpati], 82 AD3d 1240, 1241 [2d Dept 2011], lv denied 17 NY3d 708 [2011]).
We have considered respondent's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 30, 2014
CLERK